 


109 HR 4918 IH: To permit the issuance of tax-exempt bonds for air and water pollution control facilities.
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4918 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Brady of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To permit the issuance of tax-exempt bonds for air and water pollution control facilities. 
 
 
1.Short titleThis Act may be cited as the “Clean Air and Water Investment Act of 2006”. 
2.Tax-exempt bonds for air and water pollution control facilities 
(a)In generalSubsection (a) of section 142 of the Internal Revenue Code of 1986 (defining exempt facility bonds) is amended by striking or at the end of paragraph (14), by striking the period at the end of paragraph (15) and inserting , or, and by adding at the end the following new paragraph: 
 
(16)air or water pollution control facilities (within the meaning of section 103 as in effect before the enactment of the Tax Reform Act of 1986)..  
(b)Effective dateThe amendment made by this section shall apply to bonds issued after December 31, 2006. 
 
